Citation Nr: 0604092	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a nose condition.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision from the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a nose condition.  


FINDINGS OF FACT

1.  In a September 1991 decision, the Board disallowed 
reopening the veteran's claim for service connection for a 
nose condition.  The veteran did not appeal.

2.  The evidence received since the September 1991 Board 
decision includes evidence which is cumulative or redundant 
of evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
is not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1991 Board decision that denied the 
petition to reopen a claim for service connection for a nose 
condition is final.  38 U.S.C.A. § 511(a), 7103, 7104(a) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2005). 

2.  New and material evidence has not been presented to 
reopen the claim of service connection for a nose condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of a May 2003 letter, the RO advised the veteran of what 
evidence, if any, was necessary to establish his claim of 
entitlement and it indicated which portion of that evidence 
the veteran was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on behalf 
of the veteran.  Finally, the letter advised the veteran that 
in order for his claim to be reconsidered, they needed to 
receive "new and material evidence."

The RO did not receive any response to the May 2003 letter.  
In September 2003, the veteran submitted a Notice of 
Disagreement (NOD) with the RO's decision.  In this NOD, the 
veteran stated for the first time that he had received 
treatment for his nose "a year or so ago," at the VA 
hospital in Buffalo, New York.  All treatment records were 
then later obtained from the VA hospital covering a span from 
August 2000 through March 2004.

Factual Background

The veteran first claimed service connection for a nose 
condition in August 1947.  The evidence before the RO 
consisted of service medical records and the separation 
physical examination report.  The service medical records did 
not reflect that the veteran suffered any nose trauma or 
received treatment for any nose injury during service.  The 
separation examination also did not list any history of nose 
trauma or treatment.  The Buffalo, New York RO denied his 
claim, finding that the evidence of record was not sufficient 
to establish an injury in service.  The veteran did not 
appeal that decision.  

In May 1990, the veteran filed a claim to reopen service 
connection for a nose condition.  In a September 1991 
decision, the Board found that the evidence received since 
the 1947 RO decision was not "new and material."  The 
evidence of record before the Board consisted of a November 
1951 hospital discharge summary that showed the veteran had 
undergone surgery for a deflection deformity of the nasal 
septum.  A history obtained at the time of admission was to 
the effect that the veteran fractured his nose in service, 
when it was struck by a crank handle.  The Board found that 
the evidence failed to establish that a nose disability was 
incurred during service.  

In December 2002, the veteran again filed to reopen his claim 
for service connection of a nose condition.  An August 2003 
rating decision by the Buffalo, RO disallowed reopening the 
veteran's claim.  The veteran indicated his disagreement with 
the decision and after being furnished a statement of the 
case, instituted the instant appeal.  The evidence of record 
submitted by the veteran included a voluminous set of VA 
treatment records dating from August 2000 through March 2004.  

The Board, in its decision herein, finds that new and 
material evidence has not been received sufficient to reopen 
the claim on appeal.

Analysis

In a September 1991 decision, the Board denied reopening the 
veteran's  claim for service connection for a broken nose.  
Therefore, the laws and regulations governing finality and 
reopening of previously disallowed claims are pertinent in 
the consideration of the current claim on appeal.

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exceptions to finality apply.  
Therefore, the September 1991 decision is final as to the 
evidence then of record. Id.
Under pertinent law and VA regulations, the Board may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The veteran's initial August 1947 claim was denied because 
the evidence of record did not establish a nose injury 
occurred during service.  The evidence included the veteran's 
service medical records, a copy of his physical examination 
at discharge, and his enlisted records.  The evidence 
submitted since the Board's September 1991 denial of the 
veteran's claim consisted of a voluminous set of VA treatment 
records dating from August 2000 through March 2004.  A review 
of these records reveals nothing to support the veteran's 
contention that he suffered a broken nose in service.  
Further, they do not contain competent medical evidence 
establishing an etiological relationship between the 
veteran's current nose condition and service.  Accordingly, 
the Board concludes that the evidence submitted in connection 
with the current claim does not constitute new and material 
evidence.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims for service connection for a nose 
condition, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

As new and material evidence has not been received, the 
application to reopen the claim for service connection for a 
nose condition is denied.


____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


